—Appeal from an order of Supreme Court, Erie County (NeMoyer, J.), entered October 16, 2002, which, inter alia, granted the motions of defendants Joseph Maddi, Olivia Blackwell, Thomas A. Hassenfratz, Joseph Serghany, and Sheehan Memorial Hospital and dismissed the complaint against them.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Supreme Court properly granted the motions of defendants Thomas A. Hassenfratz and Joseph Serghany for summary judgment dismissing the complaint against them, and the motion of defendants Joseph Maddi, Olivia Blackwell and Sheehan Memorial Hospital (Sheehan) to dismiss the complaint pursuant to CPLR 3211 (a) (7) or, alternatively, for *853summary judgment dismissing the complaint against them. The individual defendants, physicians employed by Sheehan, established that their conduct is not “fairly attributable” to the state (American Mfrs. Mut. Ins. Co. v Sullivan, 526 US 40, 50 [1999]), and “the fact that [Sheehan] [is] regulated by the state and receive[s] substantial public funding is, without more, woefully insufficient to impute state action to the conduct of the [moving] defendants” (Alcena v Raine, 692 F Supp 261, 266 [1988]). Thus, the moving defendants established that they were not acting under color of state law for purposes of the cause of action alleging a violation of plaintiffs civil rights under 42 USC § 1983, and plaintiff failed to raise a triable issue of fact. Further, the “conclusory, vague and general allegations of a conspiracy to deprive [plaintiff] of constitutional rights” are insufficient to support plaintiffs claim under 42 USC § 1985 (3) (Kubik v New York State Dept. of Social Servs., 244 AD2d 606, 610 [1997]). With respect to the third cause of action, alleging defamation against Maddi, we conclude that Maddi, Blackwell and Sheehan submitted proof establishing that the allegedly defamatory statement was not made, and plaintiff failed to raise a triable issue of fact (see Schwartz v Society of N.Y. Hosp., 232 AD2d 212, 213 [1996]). We have considered plaintiffs remaining contentions and conclude that they are lacking in merit. Present — Green, J.P., Wisner, Scudder, Kehoe and Burns, JJ.